                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 3/30/2020



                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                    MATTHEW W. McQUEEN
Corporation Counsel                            100 CHURCH STREET                                        Senior Counsel
                                               NEW YORK, NY 10007                              mmcqueen@law.nyc.gov
                                                                                                 Phone: (212) 356-2423
                                                                                                   Fax: (212) 356-3509




                                                                    March 26, 2020


        BY ECF
        Honorable Mary Kay Vyskocil
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Brandon Barnes v. City of New York, et al., 19-CV-7275 (MKV)

        Your Honor:

                        I am an attorney in the Office of Corporation Counsel and I represent defendants
        Pizarro, Pimentel, and The City of New York (“Defendants”) in the above-referenced matter.
        Defendants write to respectfully request a ninety (90) day stay of all dates and deadlines in this
        action. Plaintiff’s counsel, Rose Weber, consents to this request.

                      On January 7, 2020, plaintiff filed an Amended Complaint adding 2 new NYPD
        defendants, Richard Pimentel and Jose Hernandez. On February 26, 2020, the Court issued an
        Order extending the time for defendants Pizarro and the City to respond to the Amended
        Complaint to March 30, 2020. On information and belief, plaintiff’s counsel sent waivers of
        Service to Richard Pimentel on January 30, 2020, and to Jose Hernandez on February 20, 2020.
        Accordingly, defendant Pimentel’s response to the Amended Complaint would also be due
        March 30, 2020, and defendant Hernandez’s response would be due April 20, 2020.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
        2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
        emergency as well.
        That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 154, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also on
March 13, 2020, the Southern District issued Standing Order 20 MISC 0153, which suspended
and tolled service of process requirements and deadlines in pro se matters. On March 16, 2020,
the Southern District issued a Revised Standing Order further limiting access to courthouses. On
March 20, 2020, Governor Andrew Cuomo, issued Executive Order No. 202.8, tolling the statute
of limitations until April 19, 2020 and prohibiting all non-essential employees to going into the
workplace.
        In light of pronouncements from government and judicial officials, associated policies,
expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has advised that
individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus.
         Of course, working from home creates a number of challenges that directly impact
litigation, including, inter alia, our ability to review case files that are in the office and contain
documents that may not be available in electronic form, as well as our office’s ability to procure
new documents and meet with clients. Further, although the undersigned has spoken to Sergeant
Hernandez by telephone, I had not yet met with him personally to finalize our office’s legal
representation of him prior to the time that our office implemented the work from home policy
earlier this month. Accordingly, although this Office has not yet assumed legal representation of
Sergeant Hernandez, we do anticipate that happening once we are able to do so.
               For the reasons set forth herein, the requested stay is necessary to allow all parties
to weather this pandemic without fear about whether their claims or defenses will be jeopardized
due to circumstances that are beyond our control. Accordingly, Defendants respectfully request
a ninety (90) day stay of all dates and deadlines in this litigation.

               I thank the Court for its time and consideration of this matter.

                                                              Respectfully submitted,

                                                                 /s Matt McQueen

                                                              Matthew W. McQueen
                                                              Special Federal Litigation Division


                                      This request is GRANTED. Defendants the City of New York, Pizarro,
cc:    BY ECF
       Rose Weber, Esq.               and Pimentel shall respond to the Amended Complaint by June 29, 2020.
       Attorney for Plaintiff         Defendant Hernandez shall respond by July 29, 2020.

                                                        3/30/2020



                                                  2
